t c memo united_states tax_court frank k b wheeler petitioner v commissioner of internal revenue respondent docket no filed date during and p conducted a videotape activity p bought significant amounts of equipment claimed large deductions primarily depreciation and generated little receipts during the years in issue held on the facts p’s activity was not engaged in for profit deductions in excess of income from the activity were properly disallowed sec_183 i r c held further p is liable for negligence additions to tax sec_6662 i r c barbara morlan decaro for petitioner steven l walker for respondent -2 - memorandum findings_of_fact and opinion chabot judge respondent determined deficiencies in federal individual income_tax and additions to tax under sec_6662 accuracy-related against petitioner as follows additions to tax_year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number after concessions ’ the issues for decision are as follows whether petitioner’s schedule c activity of making and selling videotapes hereinafter sometimes referred to as petitioner’s videotape activity was not engaged in for profit within the meaning of sec_183 for through and whether petitioner is liable for negligence additions to tax under sec_6662 for through t unless indicated otherwise all section and chapter references are to sections and chapters of the internal_revenue_code_of_1986 as in effect for the years in issue the parties have stipulated that petitioner paid_or_incurred all the expenses reported on his schedule c for each of the years in issue these expenses are not start-up_expenditures within the meaning of sec_195 and if the court holds that petitioner’s videotape activity constituted a trade_or_business then all these expenses are deductible -3- findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference when the petition was filed in the instant case petitioner resided in los altos hills california petitioner’s background petitioner is a retired captain from the u s navy where he served for years from to he is a graduate of the u s naval academy where he received bachelor’s degrees in both electrical and mechanical engineering after his service on the u s s jouett and before his service on the u s s kearny see infra petitioner took a postgraduate course in radio engineering now known as electronics engineering earning a degree which he believes to be the equivalent of a ph d this course was taught at the u s naval academy because of world war ii this 3-year course was compressed into roughly years also petitioner earned a master’s degree in the national economy and took business courses through harvard university receiving a master’s degree in business after petitioner was graduated from the u s naval academy he served aboard the u s s minneapolis from through from through petitioner was on a fleet staff called commander cruisers scouting force staff petitioner was on the -4- u s s jouett from through he commanded a destroyer the u s s kearny during world war ii from until the end of the war from to petitioner was the fleet electronics officer for the entire pacific fleet and shore activity from to petitioner was the electronics officer for all u s navy ships in the office of the chief of naval operations in washington d c from to petitioner was the electronics officer for mare island naval shipyard and the industrial manager for the 12th naval district he was responsible for all new electronics facilities in the pacific ocean area building four major communication facilities and providing air navigation facilities for the entire pacific from to petitioner was again the pacific fleet electronics officer and was responsible for all joint military and navy work in the pacific from to petitioner was head of ships klectronics with the bureau of ships for the entire navy including the merchant marine and the coast guard from to petitioner was the planning officer for pearl harbor naval shipyard after retiring from the u s navy in petitioner worked for hewlett-packard in california until about after leaving hewlett-packard petitioner worked for fairchild rlectronics for years and then began working full time for wheeler and associates his own engineering consulting firm -5- which he had started in the firm included about consultants in the early days of the firm petitioner concentrated on the technical consulting end of the business and kensington management consultants inc handled the firm’s administration since petitioner has been a registered civil and professional engineer in california he has kept his license current petitioner is also a member of the following professional societies american association for the advancement of science u s naval institute american society of naval engineers american institute of electrical engineers u s naval academy alumni association national geographic society commonwealth club and the institute of electrical and electronics engineering videotape activity around when petitioner wa sec_72 years old he began focusing primarily on making videos he has conducted his videotape activity in his home of years petitioner has been transferring home slides movies and prints onto videocassettes and also creating his own videos petitioner kept a log of his video sales showing date of sale number of videos sold buyer’s name name of video sold and sale price for each video the log -6- constitutes all of petitioner’s books from his videotape activity petitioner has devoted one room in his home to his videotape activity petitioner’s reference items in that room include reference books such as the technique of film editing and the technique of the film cutting room instruction manuals for the video and audio equipment and numerous other magazines and publications petitioner has at least video projects for a total of at least tapes covering the topics described in table sec_1 through infra travel videos petitioner and his wife she died in vacationed throughout the world petitioner videotaped and sold copies of the videotapes of these vacations primarily to people who petitioner and his wife either met on their excursions or traveled with table summarizes these videotapes table golden odyssey cruise -- this two-tape set covers a cruise to the mediterranean on the royal cruise line petitioner sold six copies of the video for a total of dollar_figure so stipulated evidently petitioner’s expenses are not recorded in the form of books but presumably are in the form of records which are sufficiently complete and accurate so as to enable the parties to stipulate the correctness of all the expense amounts reported on petitioner’s schedule c for each year in issue supra note -j- cruise around the world - this six-tape set covers a cruise around the world on the royal cruise line the cruise took about weeks petitioner sold six copies of the video for a total of dollar_figure cruise east coast of south america - this two-tape set covers a 3-week cruise along the east coast of south america petitioner sold five copies of the video for a total of dollar_figure trip to spain and portugal - this video covers a trip to spain and portugal petitioner sold seven copies of the video for a total of dollar_figure norway cruise -- this two-tape set covers a cruise down the coast of norway from russia to bergen norway petitioner sold six copies of the video for a total of dollar_figure cruise around new zealand australia and tasmania -- this two-tape set covers a cruise around new zealand both islands australia and tasmania petitioner sold five copies of the video for a total of dollar_figure kenya trip -- this two-tape set covers a trip to kenya africa petitioner sold six copies of the video for a total of dollar_figure fastern europe trip - this two-tape set covers a trip to bastern europe petitioner sold six copies of the video for a total of dollar_figure cruising mother russia - this three-tape set covers a cruise that petitioner took with his grandson from st petersburg to moscow petitioner sold four copies of the video fora total of dollar_figure amazon cruise - this two-tape set covers a cruise down the amazon petitioner sold four copies of the video for a total of dollar_figure navy videos petitioner has remained involved with the u s navy since he retired in he regularly attends navy reunions and has stayed in touch with u s naval academy classmates and with shipmates petitioner is an active member of the u s naval academy alumni association as a result of his lifelong personal_interest in the navy petitioner has made videotapes about the navy and his experiences for example he made a videotape about his graduating class of the u s naval academy and a videotape about the u s s minneapolis which he showed at a reunion of the personnel of the u s s minneapolis petitioner has given some of his navy videotapes to such places as the department of the navy the u s naval academy and the hoover institution table summarizes these videotapes table captain k g schacht video - this video covers captain k g schacht’s experiences in a japanese prisoner-of-war camp during world war ii captain schacht was one of petitioner’s classmates at the naval academy as of the trial date petitioner had not yet completed the video and had not sold any copies shakedown cruise u s s minneapolis -- this video covers the u s s minneapolis’ maiden voyage in petitioner was on this ship from after having been graduated from the naval academy in petitioner sold four copies for a total of dollar_figure petitioner received inguiries about the video after it was mentioned in an alumni newsletter for the u s s minneapolis -9-- u s s minneapolis - this two-tape set covers the u s s minneapolis and petitioner’s experiences aboard the ship from petitioner sold six copies for a total of dollar_figure nobel prize award - petitioner made this two-tape set in the early 1980’s for a former shipmate who won the nobel prize in economics james tobin the video covers the award ceremony and the pre- award dinner with the king and queen petitioner sold one copy for dollar_figure and gave the video to the shipmate’s family memorial of captain paul ryan - this video covers the burial at arlington national cemetery of a close friend of petitioner who was a naval officer petitioner thinks he sold one copy for dollar_figure and he gave a video to the family memorial of captain joe lyle - this video covers the burial at arlington national cemetery of one of petitioner’s classmates from the naval academy petitioner sold two copies for a total of dollar_figure u s s kearny story - this video covers the u s s kearny a destroyer that petitioner commanded during world war ii petitioner sold copies for a total of dollar_figure class of naval academy - this video covers petitioner’ sec_4 years at the naval academy from petitioner sold copies for a total of dollar_figure petitioner has copyrighted this video naval academy class of - this video covers the graduating class of the naval academy petitioner sold copies for a total of dollar_figure anchors aweigh -- this six-part set covers events in the 1930's it includes historic newsreels movies clips pictures and sound bites from radio shows petitioner has not completed the video series and plans to extend it to the 1960's petitioner has given copies to such places as the national archives the naval history museum in washington d c and the naval academy petitioner believes that he sold between three and five copies at dollar_figure each --10- captain austin - this two-tape set covers family pictures of one of petitioner’s close friends and classmates from the naval academy petitioner sold four copies to the family for a total of dollar_figure general muehleison - this set covers family pictures of general muehleison petitioner’s acquaintance petitioner sold three copies to the family for a total of dollar_figure wedding and family videos petitioner also made family and wedding videotapes for friends and acquaintances table summarizes these videotapes table jane and joe shea’s wedding - this video covers the wedding of jane and joe shea who were petitioner’s close friends petitioner gave the video to the family and did not sell any rhonda and lou’s wedding - this video covers the wedding of rhonda and lou who are friends of petitioner’s son petitioner sold two videos for a total of dollar_figure bill and louise kaiser’s wedding anniversary -- this video covers the 50th wedding anniversary of petitioner’s close friend from kindergarten poppy and delanney clagett - this video covers family pictures of a close friend and classmate from the naval academy petitioner gave the video to the family and did not sell any because as of the trial date it was not yet completed our son harold -- this video is about harold hahn when he was an infant he was a child of mrs hahn who was petitioner’s secretary as of the trial date petitioner had not yet completed the video series but had been paid dollar_figure for his work from through --11- john and priscilla buchan -- this three-tape set covers family pictures of the buchans john buchan worked for petitioner at wheeler and associates petitioner sold two copies fora total of dollar_figure miscellaneous videos table summarizes miscellaneous videotapes that petitioner made and sold table dancer’s way -- this is a promotion video for delores gay a dancer who worked with bob hope petitioner sold about eight copies for a total of dollar_figure marketing resource group -- this business paid petitioner to videotape its business meeting petitioner sold the video for dollar_figure video sales from through petitioner had videotape sales as shown in table table year sales dollar_figure us qw co total petitioner did not sell any of the videotapes listed in table during through in petitioner sold dollar_figure of videotapes this consisted of dollar_figure for one copy of the videotape listed as item in table and the dollar_figure petitioner received for his work on the videotape listed as item in table these are all of the videotapes that petitioner sold in in petitioner sold only one video for dollar_figure this video is item in table in petitioner sold dollar_figure of videos as of the trial date he had not yet collected the money from these sales these videos are not listed in table sec_1 through and the videos were for a project that petitioner was working on operation of petitioner’s activity petitioner did not formulate any written business plan or make any substantive financial projections before starting his videotape activity he did not have any written business plan in existence from through forecasting his videotape activity’s income expenses or net_profit_or_loss petitioner did not maintain separate bank accounts for his personal funds and the funds from his videotape activity petitioner had incurred dollar_figure of costs for videotape equipment by the end of of which dollar_figure was incurred from through petitioner concedes that this equipment will not appreciate in value petitioner did not spend any money on advertising from through he relied solely on word-of-mouth to generate sales of his videos from through petitioner did not --13- advertise because he already had as much business as he could handle himself he did not want his videotape activity to become a big company petitioner reported the income and expenses from his videotape activity on schedule c from at least through his videotape activity has generated losses every year since inception petitioner used the losses to offset his income that income has included his navy pension dividend income_interest income capital_gains and social_security_benefits table shows petitioner’s adjusted_gross_income before the schedule c loss schedule c gross_receipts schedule c gross_income schedule c expenses the schedule c losses that he used to offset his income and adjusted_gross_income after schedule c loss table agi before schedule c schedule c schedule c schedule c schedule c adjusted year loss gross_receipts gross_income expenses loss’ gross_income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -- -- -- --- --- --- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -q- -q- big_number big_number big_number big_number big_number big_number big_number ' for through expenses do not include expenses for business use of petitioner’s home the amounts stipulated by the parties as petitioner’s schedule c but the amounts stipulated by the parties as petitioner’s schedule c losses do take account of expenses for business use of petitioner’s home through range from a high of dollar_figure to a low of dollar_figure the parties were unable to obtain information regarding however that petitioner’s videotape activity generated a loss for this year although petitioner reported the dollar_figure loss on schedule c for this loss over to his form_1040 the expenses for business use of the home for they stipulated he did not carry petitioner owned an avocado farm --15- table shows the gross_income and total expenses that petitioner reported on his schedules f and the amount of farm income or loss that petitioner reported on the first page of his form sec_1040 year table schedule f gross_income total expenses form_1040 -o- dollar_figure -o- -o- dollar_figure -o- -o- dollar_figure dollar_figure dollar_figure dollar_figure big_number -o- dollar_figure -o- -o- dollar_figure -o- -o- dollar_figure -o- -o- dollar_figure -o- -o- dollar_figure -o- -o- dollar_figure -o- n a n a -q- years in issue and for the prior years petitioner prepared his own tax returns for each of the petitioner’s tax_return was prepared by a paid tax_return_preparer profit treatment of his videotape activity petitioner did not engage in his videotape activity for petitioner was negligent with respect to his tax the entire deficiency for each year in issue was due to this negligence -1 opinion t sec 183--activity not engaged in for profit both parties base their cases on their respective analyses of a list of factors often considered in so-called hobby loss cases each party concludes that substantially_all the factors point to a conclusion favoring that side in general we agree with respondent’s analyses we also agree with respondent’s conclusion --l17- in the context of the instant case the effect of sec_183 is that petitioner’s disputed deductions are allowable but sec_183 provides in pertinent part as follows sec_183 activities not engaged in for profit a general_rule --in the case of an activity engaged in by an individual if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter 1ie chapter relating to normal taxes and surtaxes except as provided in this section b deductions allowable --in the case of an activity_not_engaged_in_for_profit to which subsection a applies there shall be allowed-- the deductions which would be allowable under this chapter for the taxable_year without regard to whether or not such activity 1s engaged in for profit and a deduction equal to the amount of the deductions which would be allowable under this chapter for the taxable_year only if such activity were engaged in for profit but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of paragraph c activity_not_engaged_in_for_profit defined --for purposes of this section the term activity_not_engaged_in_for_profit means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_162 provides in pertinent part as follows sec_162 trade_or_business_expenses a in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_212 provides in pertinent part as follows continued - only if his videotape activity was engaged in for profit whether an activity is engaged in for profit is determined under sec_162 and sec_212 except insofar as sec_183 creates a presumption that the activity is engaged in for profit see sec_183 whether an activity is engaged in for profit turns on whether the taxpayer has an actual and honest objective of making a profit 78_tc_642 affd without opinion 702_f2d_1205 d c cir 72_tc_659 72_tc_411 affd without published opinion 647_f2d_170 9th cir petitioner’s objective is a question of fact to be determined from all the facts and circumstances 820_f2d_321 9th cir affg tcmemo_1985_197 72_tc_28 70_tc_715 affd without published opinion 607_f2d_995 2d cir affd on another issue 615_f2d_578 2d cir mere statements of intent are not determinative continued sec_212 expenses for production_of_income in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable year-- for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income -1 q- 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 engdahl v commissioner t c pincite 68_tc_696 the burden_of_proof is on petitioner rule a independent elec supply inc v commissioner f 2d pincite golanty v commissioner t c pincite 69_tc_521 in general for these purposes the profit that must be sought is taxable_income independent elec supply inc v commissioner f 2d pincite brannen v commissioner t c a771 affd 722_f2d_695 llth cir or economic profit independent of tax savings 91_tc_686 affd 893_f2d_656 4th cir sec_1_183-2 through income_tax regs sets out the following factors principally derived from case law see 63_tc_375 to be taken into account in determining a profit objective or lack of one the manner in which the taxpayer carries on the activity the expertise of the taxpayer or the taxpayer’s advisers the time and effort spent by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the - activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation no one factor is conclusive and we do not reach our decision herein by merely counting how many of the nine enumerated factors support each party’s position 645_f2d_784 9th cir affg tcmemo_1978_202 dunn v commissioner t c pincite we consider these factors seriatim manner of carrying on the activity the parties have stipulated the accuracy of petitioner’s schedule c for each year in issue supra note also respondent did not determine and does not assert that petitioner omitted to report any receipts from his videotape activity from the foregoing we conclude that petitioner’s books_and_records though sparse and relatively informal were adequate for a trade_or_business by the end of petitioner was faced with a record of fluctuating gross_receipts which were trending somewhat downward and losses which were more-or-less consistently increasing supra table he had spent about dollar_figure on equipment his reported losses from his videotape activity including straight-- line depreciation aggregated about dollar_figure plus whatever he reported on his tax_return supra table note his reaction to this state of affairs was to buy another dollar_figure of - equipment and spend most of the next years learning how to use the new eguipment his gross_receipts plummeted his losses increased even more supra table sec_5 and the parties have stipulated that petitioner did not have a written business plan forecasting income expenses and net_profit_or_loss during the years in issue and had not prepared any such written business plan before starting his videotape activity when asked about this at trial petitioner responded as follows q ms decaro why did you not prepare a business plan a petitioner well i have my business plan in my head and that’s one of my businesses that i was doing when i was actually consulting was preparing business plans and it seemed like a silly waste of paper to put it down in black and white petitioner did not present us with an oral description of the business plan that was in his head petitioner noted at trial that his father had continued to operate his own business until dying at age when questioned on cross-examination petitioner did not give any indication as to how long he thought it would take for him to earn enough income from his videotape activity to recoup the dollar_figure or so that he had spent on equipment the parties have stipulated that petitioner did not spend any money on advertising from through he relied solely on word-of-mouth petitioner’s schedules c also show that he -22 -- did not spend any money on advertising from through and the record does not include the information for we understand that many a successful small_business relies on word-of-mouth to increase its patronage or maintain patronage at a satisfactory level however as supra table sec_2 through show petitioner’s patronage remained at meager and unprofitable levels throughout the period for which we have evidence in the record petitioner did not advertise or so far as we can tell from the record take any other steps to try to move his videotape activity into the profit column indeed petitioner testified that he already had as much work as he could handle the only facet of his activities that showed significant changes are the fairly steady increases in expenses and losses supra table on the whole although petitioner’s books_and_records were sufficient the rest of his videotape activity does not appear to have been carried on in a businesslike manner expertise of taxpayer or advisers petitioner’s background in electronics and communications is impressive petitioner also has a master’s degree in business petitioner consulted reference books such as the technique of film editing and the technique of the film cutting room instruction manuals for the video and audio equipment and numerous other magazines and publications petitioner has had -23- extensive managerial experience covering numerous positions including running his own engineering consulting firm and commanding a destroyer during world war ii this factor favors petitioner time and effort spent in the activity petitioner testified that on average he spent about to hours per week on his videotape activities on brief petitioner claims only about hours per week in either event it is evident that petitioner spent substantial time and effort on his videotape activities making this a factor pointing toward a profit objective expectation that assets may appreciate in value a taxpayer’s bona_fide expectation that assets used ina guestioned activity will appreciate in value is a factor pointing toward a conclusion that the taxpayer engaged in the questioned activity for profit engqdahl v commissioner t c pincite- allen v commissioner t c pincite the parties have stipulated that petitioner had incurred dollar_figure of costs for video equipment by the end of of which dollar_figure was incurred from on brief petitioner concedes that this equipment will not increase in value this factor favors respondent - 4a-- taxpayer’s success in other activities petitioner had a long and successful military career petitioner then worked for large electronics companies he then worked for an engineering consulting firm which he had founded the record does not indicate how successful petitioner was in his civilian jobs we cannot tell from the record that any of petitioner’s jobs were sufficiently similar to his videotape activity so that his degree of success in those jobs would be helpful in predicting success in his videotape activity history of income or losses from the activity petitioner’s videotape activity produced a loss for every year since the activity’s inception as supra table shows the losses trended upward with only minor fluctuations by the end of the last year in issue petitioner was already past years old with no indication that he would give up his videotape activity and no indication that he would make any major change in the way he conducted his videotape activity a series of losses during the initial or startup stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however by the time of the years in issue petitioner’s videotape activity was no longer in its initial or startup stage although the parties’ stipulation that the expenses on petitioner’s schedule c for to do not represent startup cost was evidently directed primarily to -2 respondent’s alternative contention since abandoned under sec_195 we are entitled to take it into account in evaluating petitioner’s history of losses from his videotape activity nowhere in the record do we find a coherent explanation of any plan by petitioner to produce a profit from his videotape activity in either the short run or the long run this factor favors respondent amount of occasional profits earned there were not any occasional profits from petitioner’s videotape activity indeed as supra table shows as often as not there was not even gross_income from petitioner’s videotape activity the fluctuations in gross_income were minor compared to the steady progression of increasing schedule c expenses this factor favors respondent taxpayer’s financial status before petitioner’s wife’s death petitioner’s videotape activity losses were generally around percent of his adjusted_gross_income before the losses after petitioner’s wife’s death the loss percentages increased but a new pattern emerged---the losses from petitioner’s videotape activities left him with about dollar_figure adjusted_gross_income each year if petitioner would have deducted his schedule c loss that would have produced a adjusted_gross_income of dollar_figure supra table -- on brief petitioner contends that the mere fact that a taxpayer has a substantial income from other sources does not foreclose a profit_motive we agree this is but an illustration of the proposition that no one factor is conclusive the record does not show that petitioner needed profits or even gross_income from his videotape activity his other income apparently was substantial enough even after the videotape losses to maintain his life style the record does not include any indication that petitioner feared that any of his major income sources was going to dry up and that he thought it prudent to engage in his videotape activity to develop a replacement source_of_income compare the instant case with 700_f2d_402 7th cir revg tcmemo_1981_321 this factor favors respondent elements of personal pleasure petitioner took great pains to provide high quality videotapes his methods were not slapdash he preserved his his family’s his classmates’ his shipmates’ and his friends’ memories he preserved history he enjoyed what he did as we have noted a business will not be turned into a hobby merely because the owner finds it pleasurable 59_tc_312 thus petitioner’s enjoyment of his work should not be a factor in respondent’s - favor by the same token it is not a factor in petitioner’s favor conclusions from through the end of just before the years in issue petitioner had incurred about dollar_figure of costs for video equipment petitioner had lost increasing amounts of money for each of the years since he embarked on his videotape activity and petitioner was approaching age during the years in issue petitioner incurred about dollar_figure more of costs for video equipment petitioner’s videotape sales totaled dollar_figure of which he had collected only dollar_figure by the time of the trial and petitioner lost another dollar_figure on his videotape activity petitioner's age ordinarily would not be relevant to our determination however petitioner's substantial capital_investment at that age makes it more important that petitioner be able to show that he really intended to earn enough to recoup his capital_investment and also earn a profit on that capital_investment petitioner seemed to be unable to articulate any plan or even any moderately clear vision for profitability of his videotape activity we conclude and we have found on the basis of the preponderance_of_the_evidence that petitioner did not engage in his videotape activity for profit -2 we hold for respondent on this issue il section 6662--negligence respondent determined that petitioner is liable for a percent negligence addition_to_tax on the entire underpayment for each year in issue respondent contends that petitioner failed to act reasonably in claiming increasingly larger expenses and losses on schedule c from respondent relies on sacks v commissioner tcmemo_1994_217 affd 82_f3d_918 9th cir petitioner maintains that he had reasonable_cause for his actions---in particular that he was following advice from one of respondent’s employees and from respondent’s schedule c instructions petitioner also maintains that he acted in good_faith as is shown by the disclosures on his tax returns petitioner relies on 62_f3d_356 11th cir affg in part and revg in part tcmemo_1993_519 neither side suggests even by way of a fallback position that one part of the underpayment may be due to negligence and the other part not due to negligence we agree with respondent’s conclusion -- q- sec_6662 imposes an accuracy-related_penalty of percent of any portion of an underpayment that is attributable to the taxpayer’s negligence subsecs a and b of sec_6662 sec_6662 provides in pertinent part as follows sec_6662 imposition of accuracy-related_penalty a imposition of penalty --if this section applies to any portion of an underpayment_of_tax required to be shown on a return there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies b portion of underpayment to which section applies --this section shall apply to the portion of any underpayment which is attributable to or more of the following negligence or disregard of rules or regulations c negligence ---for purposes of this section the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title title_26 the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6664 provides in pertinent part as follows sec definitions and special rules c reasonable_cause exception ---- in general --no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion -30- for purposes of the instant case underpayment is the same as deficiency compare sec_6664 with sec_6211 broadly speaking for purposes of this provision negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances to determine that person’s income_tax_liability 108_tc_147 105_tc_324 reasonable and good_faith reliance by a taxpayer on an accountant or attorney may be sufficient to avoid the addition_to_tax for negligence see 469_us_241 petitioner has the burden of proving error in respondent’s determination that these additions to tax should be imposed against him 106_f3d_1445 9th cir affg tcmemo_1993_ 91_f3d_670 4th cir affg tcmemo_1995_46 asat inc v commissioner t c pincite petitioner was in the witness box for about hours on the basis of our observation as well as the record in the instant case we conclude that petitioner is an articulate and able man of integrity he makes up his mind on the basis of the information he has if he feels the need for additional information or advice or instruction then he seeks it if he feels that no further information advice or instruction is -31- needed then he does not seek it he does what he believes to be appropriate and does not do what he believes to be superfluous regardless of the views of others thus petitioner does not bother with written business plans this would make less difference if petitioner had business plans in his head but petitioner was unable to articulate any plans that he had as to how his videotape activity was going to--or that he hoped would--produce a profit petitioner did not offer any explanation of why he treated his avocado-raising losses shown on the schedule f for each tax_return differently from the way he treated his schedule c videotape activity deducting the latter losses but ordinarily not deducting the former losses supra table it appears that at some undetermined time in the early 1980’s some unidentified irs employee suggested that petitioner use schedule c in connection with some activity that may have been a precursor of petitioner’s videotape activity petitioner’s reliance on the advice assertedly given to him by an irs employee a decade or so earlier is not exculpatory because the record does not show what information petitioner gave to the irs employee and exactly what advice the irs employee gave to petitioner compare eg 931_f2d_578 9th cir affg tcmemo_1988_531 with 94_tc_473 from the sparse -32- information in the record we conclude that regardless of what an irs employee may have mentioned to petitioner in the early 1980’s by the time of the years in issue petitioner should have sought advice from experts who could evaluate the implications of a decade of increasing losses in petitioner’s videotape activity in light of the increasing magnitude of petitioner’s loss deductions a reasonable and ordinarily prudent person would have sought such advice petitioner failed to make a reasonable attempt to comply with the provisions of sec_183 sec_162 and sec_212 and the decade-old advice by the irs employee is not reasonable_cause for petitioner’s failure petitioner’s reliance on 62_f3d_356 lith cir is misplaced osteen dealt with whether the taxpayers therein had substantial_authority for their tax treatment of an item within the meaning of former sec_6661 b b osteen v commissioner f 3d pincite that provision appears now as sec_6662 d b a gualification in the application of the substantial_understatement addition_to_tax under sec_6662 the substantial_authority language does not appear in sec_6662 c relating to the definition of negligence nor does it appear in sec_6664 relating to the reasonable_cause exception for an example of the differences between a negligence analysis and a substantial-understatement analysis see - little v commissioner f 3d pincite1 osteen does not affect our analysis in the instant case for completeness we note that respondent’s reliance on sacks v commissioner tcmemo_1994_217 also is misplaced in sacks the taxpayers invested in a tax_shelter the prospectus for which projected that in the first years of the investment the taxpayers would be able to deduct percent of their cash outlay the prospectus prominently displayed the fact that the investment had significant tax risks and could well be challenged by the internal_revenue_service we held the taxpayers were liable for the negligence additions to tax and the court_of_appeals affirmed 82_f3d_918 9th cir affg tcmemo_1994_217 there is no indication in the record in the instant case that petitioner’s deductions exceeded his actual cash outlays or that petitioner engaged in his videotape activity for any substantial tax reduction purpose we have held supra that petitioner did not engage in his videotape activity for profit by the time of the years in issue a reasonable and ordinarily prudent person would have sought competent advice on the deductibility of the expenses of this videotape activity petitioner failed to make a reasonable attempt to do so we conclude and we have found on the basis of the preponderance_of_the_evidence that petitioner was negligent and that the entire -34- deficiency for each of the years in issue was due to this negligence we hold for respondent on this issue decision will be entered for respondent
